          Case 1:21-cv-10163-FDS Document 10 Filed 03/16/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                        FOR THE
                              DISTRICT OF MASSACHUSETTS



 BOARD OF TRUSTEES OF THE IUOE
 LOCAL 4 PENSION FUND, et al.,

                    Plaintiffs,

 v.                                                       CIVIL ACTION NO. 1:21-cv-10163-
                                                          FDS

 GINA ALONGI,

                    Defendant.



               ASSENTED TO MOTION FOR ADMISSION PRO HAC VICE
       I, Jennifer L. Markowski, am a member in good standing of the bar of this Court and the

attorney of record for Plaintiffs in this case. My bar number is 655927. Pursuant to Local Rule

83.5.3, I am moving for the admission of Daniel J. Keenan to appear pro hac vice in this case as

counsel for all Plaintiffs. Mr. Keenan is a member of the bars of Maryland and the District of

Columbia. I have verified that Mr. Keenan is a member in good standing of the bars to which he

is admitted, and his Rule 83.5.2(e)(3) signed certification is attached to this motion.

       WHEREFORE, it is respectfully requested that this Court enter an Order specially

admitting Daniel J. Keenan as co-counsel for all Plaintiffs in the above-captioned case.




                                                  1
        Case 1:21-cv-10163-FDS Document 10 Filed 03/16/21 Page 2 of 4




                                   Respectfully submitted,

Date: March 16, 2021               /s/ Jennifer L. Markowski______________
                                   Jennifer L. Markowski, BBO# 655927
                                   jmarkowski@fmglaw.com
                                   (617) 807-8962
                                   Freeman Mathis & Gary, LLP
                                   60 State Street, Suite 600
                                   Boston, MA 02109-1800




                                      2
         Case 1:21-cv-10163-FDS Document 10 Filed 03/16/21 Page 3 of 4




                         LOCAL RULE 7.1(A)(2) CERTIFICATION

       I, Jennifer L. Markowski, counsel for Plaintiffs in the above captioned matter, hereby

certify that, pursuant to Rule 7.1(A)(2) of the Local Rules of the United States District Court of

Massachusetts, I conferred with Attorney Timothy P. Van Dyck, counsel for the Defendant, on

March 15, 2021 by email regarding this Motion, and Attorney Timothy P. Van Dyck informed me

that the Defendant assented to this motion.


Date: March 16, 2021
                                              /s/ Jennifer L. Markowski
                                              Jennifer L. Markowski




                                                 3
         Case 1:21-cv-10163-FDS Document 10 Filed 03/16/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I, Jennifer L. Markowski, hereby certify that I have, on this 16th day of March 2021, served
a copy of the foregoing document, by causing a copy thereof, to be sent electronically, through the
ECF system, to the registered participants in this case, as identified on the Notice of Electronic
Filing (NEF).



                                                     Jennifer L. Markowski
                                                     Jennifer L. Markowski




                                                 4
